UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MARIAI-I LOPEZ,
Plaintiff, l7-CV-3014 (VEC) (OTW)
-against- NOTICE OF MOTION TO
WITHDRAW AS COUNSEL

NEW YORK CITY DEPT. OF HOMELESS
SERVICES, et al.,

Defendants.

 

 

PLEASE TAKE NOTICE that, upon the Declaration of Evan Schnittrnan dated January
10, 2019, the undersigned will move this Court before the Honorable Magistrate Judge Ona T.
Wang, at the United States Courthouse, Southem District of New York, 500 Pearl Street, New
York, New York 10007, for an Order granting Evan Schnittman’s motion to Withdraw as counsel
for defendant 'I`I-IE CITY OF NEW YORK and remove his name and email address from the
case’s official docket.

Daled: New York, New York
January lO, 2019

By: s/
EVAN SCHNITTMAN

To: BY ECF
All Parties of Record

